DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Based upon the amended claim language, claim objections included in the previous office action have been withdrawn.
New objections to the specification have been made.
Based upon the amended claim language, drawing objection under 37 CFR 1.83(a) have been made.
Based upon the amended claim language, Claim rejections under 35 U.S.C. 102 have been withdrawn.
Based upon the amended claim language, new Claim rejections under 35 U.S.C. 103 have been made.
Based upon the amended claim language, new Claim rejections under 35 U.S.C. 112 (a, b and d) have been made.
The amendment filed August 16, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: A number of different embodiments were originally introduced by the Applicant; however, the originally filed disclosure does do not include an embodiment that contain the limitations of both Claims 12 and 15 nor an embodiment that contains the limitations of both Claims 1 and 4. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an embodiment comprising of the object detection device of Claim 12 and the object detection device of Claim 15 as well as an embodiment including the object detection device of Claim 12 and the surface detection device of Claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the word “tilted” it misspelled as “tiled” in Line 3 on Page 13.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A number of different embodiments were originally introduced by the Applicant; however, the originally filed disclosure does do not include an embodiment that contain the limitations of both Claims 12 and 15; and Claims 1 and 4.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-22, 4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, Claim 12 recites the limitation “one or more of” in Line 5 of Claim 12. It is unclear if Claim 12 is to be interpreted to require only one of a “fan assembly” or “a brush roll” or “at least one driving wheel” or “at least one wheel motor” or an “object detection device” or a controller;” or one at least one of each of these components. Therefore, the scope of Claim 12 is indefinite.
Regarding Claims 13-22, Claims 13-22 are rejected under 35 U.S.C. 112(b) by virtue of each claims dependency upon Claim 12.
Regarding Claim 15, Claim 15 recites the limitation “an object detection device” it is unclear if Applicant intends to claim an additional object detection device in addition to the object detection device previously introduced in presently amended Claim 12. Therefore, the scope of Claim 15 is indefinite.
Regarding Claim 15 and 4, Claims 15 & 4 each recite the limitation “receive a signal” it is unclear if Applicant intends to claim a “signal” in addition to the signal previously introduced in presently amended Claims 12 and 1. Therefore, the scope of Claims 15 and 4 is indefinite.
Regarding Claim 17 and 6, Claims 17 & 6 each recite the limitation “receive a signal” it is unclear if Applicant intends to claim a “signal” in addition to the signal previously introduced in presently amended Claims 12 and 16; and 1 and 5. Therefore, the scope of Claims 17 and 6 is indefinite.
Regarding Claim 18 and 7, Claims 18 & 7 each recite the limitation “receive a signal” it is unclear if Applicant intends to claim a “signal” in addition to the signal previously introduced in presently amended Claims 12 and 16; and 1 and 5. Therefore, the scope of Claims 18  and 7 is indefinite.
Regarding Claims 19 and 8, Claims 19 & 8 each recite the limitation “receive a signal” it is unclear if Applicant intends to claim a “signal” in addition to the signal previously introduced in presently amended Claims 12 and 16, and 1 and 5. Therefore, the scope of Claims 19 and 8 is indefinite.
Regarding Claim 20 and 9, Claims 20 and 9 each recite the limitation “receive a signal” it is unclear if Applicant intends to claim a “signal” in addition to the signal previously introduced in presently amended Claims 12 and 16, and 1 and 5. Therefore, the scope of Claims 20 and 9 is indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites “a suction fan assembly.” A suction fan assembly was previously introduced in Claim 12; Claim 19 recites “a brush roll assembly.” A brush roll assembly was previously introduced in Claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13, 15-18, 21, 1-2, 4-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. (US 2007/0136981), in view of Santini (US 9,993,129 B2).
Regarding Claim 12, Dilger discloses a robotic cleaning device (1), comprising:  a main body (2) at least one actuator (5) configured to adjust a height of the robotic cleaning device (1) over a surface across which the robotic cleaning device (1) moves; one or more of: a suction fan assembly (vacuum blower, 3) comprising a suction fan configured to create an air flow for transporting debris from the surface across which the robotic cleaning device (1) moves to a container (13) in the main body (2) via an opening in the bottom side of the main body and a fan motor configured to drive the suction fan; a brush roll assembly (4) comprising a brush roll (4) configured to remove debris from the surface across which the robotic cleaning device moves and a brush roll motor configured to rotate the brush roll; at least one drivinq wheel (15) confiqured to cause the robotic cleaninq device (1) to move across the surface; at least one wheel motor (14) configured to rotate the at least one driving wheel (15); an object detection device (sensor, 16) configured to generate a signal indicative of an object (under a broadest reasonable interpretation of the instant claim language, long-pile carpets, see Paragraph 0014 is being construed as “an object”) located in a direction of travel of the robotic cleaninq device (1);
and a controller (6) configured to: receive the signal (from sensor (16); see paragraph 0018, Lines 12-23) from the object detection device (sensor, 16)  and determine that the signal is indicative of a need to adjust height of the robotic cleaning device over the surface; and further to control, in response to the received signal, said at least one actuator (5) configured to adjust height of the robotic cleaning device (1) in accordance with the indicated need. See Paragraphs 0013, and 0018-19.
Dilger (Paragraphs 0013, and 0018-19) does not disclose wherein said at least one actuator (5) configured to adjust the height of the robotic cleaning device (1) in accordance with the indicated need, prior to contacting the object.
However, Dilger (Paragraphs 0004 and 0007) teaches the interchangeability and use of both contact and non-contact sensors. See Dilger, Paragraphs 0004 and 0007.
It would have been obvious to modify the embodiment of Dilger as shown in the Dilger drawing and described in Dilger, Paragraphs 0013, and 0018-0019, as a matter of design choice requiring only a simple substitution of parts or addition of parts, to reduce the risk of damaging the surface to be cleaned by utilizing non-contact sensors instead of using (or in addition to using) contact sensors that require contact with an object (the floor covering) before sending a signal to adjust the height.
Dilger, as modified, may not expressly disclose: wherein the suction fan assembly (vacuum blower, 3) comprises a suction fan configured to create an air flow for transporting debris from the surface across which the robotic cleaning device (1) moves to a container (13) in the main body (2) via an opening in the bottom side of the main body (2) and a fan motor configured to drive the suction fan; wherein the brush roll assembly (4) comprises of a brush roll motor configured to rotate the brush roll (4).
However, Santini discloses a robot cleaning device comprising of wherein the suction fan assembly (Santini, 156) comprises a suction fan (Santini, Col. 5. Lines 65-66) configured to create an air flow for transporting debris from the surface across which the robotic cleaning device (Santini, 100) moves to a container (Santini, 116) in the main body (Santini, 102/104/107) via an opening (see Fig. 1B) in the bottom side of the main body (Santini, 102/104/107) and a fan motor (Santini, 156)  configured to drive the suction fan; wherein the brush roll assembly (Santini, 110/112/113) comprises of a brush roll motor (Santini, 113) configured to rotate the brush roll (Santini, 110/112).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger, as modified, wherein  the suction fan assembly (Dilger, vacuum blower, 3) comprises a suction fan configured to create an air flow for transporting debris from the surface across which the robotic cleaning device (Dilger, 1) moves to a container (Dilger, 13) in the main body (Dilger, 2) via an opening in the bottom side of the main body (Dilger, 2) and a fan motor configured to drive the suction fan; wherein the brush roll assembly (Dilger, 4) comprises of a brush roll motor configured to rotate the brush roll (Dilger, 4), as taught by Santini, as a matter of design choice of selecting well-known components required for the device of Dilger to function efficiently as a vacuum cleaner.
Regarding Claim 13, Dilger, as modified discloses the robotic cleaning device (Dilger, 1) of Claim 12, the controller (Dilger, 6) is further configured to: control the at least one actuator (Dilger, 5) to adjust a position of at least one drive wheel (Dilger, 15) of the robotic cleaning device (Dilger, 1) with respect to the main body (Dilger, 2) of the robotic cleaning device to attain the height adjustment. See Dilger, Paragraph 0019, Lines 4-7; disclosing that adjusting the height adjustment changes the distance between the device and the floor covering.
Regarding Claim 15, Dilger, as modified, discloses the robotic cleaning device of Claim 12, as previously discussed above, comprises of a sensor to detect the need to adjust the height of the robot cleaning device over the surface based upon the type of surface encountered (as previously indicated above, under a broadest reasonable interpretation of the instant claim language, long-pile carpets, see Paragraph 0014 is being construed as “an object”).
Dilger, as modified, further discloses: an object detection device (Dilger, sensor, 16)  configured to detect an object contacted by the robotic cleaning device; the controller being further configured to: receive a signal from the object detection device Dilger, sensor, 16)  in response to detecting the object being indicative of the need to adjust the height of the robotic cleaning device over the surface. See Dilger, Paragraphs 0013, and 0018-19; and Santini, Col. 4, Lines 30-34 and obstacles (see Col. 9, Lines 15-19). See also Santini, Col. 8, Lines 37-41; stating “To achieve reliable autonomous movement, the navigation sensor system 220 may include several different types of sensors which can be used in combination with one another to allow the robot 100 to make intelligent decisions about a particular environment.”
Regarding Claim 16, Dilger, as modified, discloses the robotic cleaning device (Dilger, 1) of Claim 12, further comprising: a surface detection device (Dilger, sensor, 16) configured to detect a type of surface (Dilger, see Paragraph 0018, Lines 12-14) across which the robotic cleaning device (Dilger, 1) moves; the controller (Dilger, 6) being configured to: receive a signal from the surface detection device (Dilger, 16) in response to detecting the type of surface being indicative of the need to adjust height of the robotic cleaning device (Dilger, 1) over the surface.
Regarding Claim 17, Dilger, as modified, discloses the robotic cleaning device of the robotic cleaning device (Dilger, 1) of claim 16, as previously discussed above.
Dilger, as modified, further discloses a surface detection device comprising: an inertia measurement unit ("IMU") (Sanitini, 164) configured to measure an orientation of the robotic cleaning device (Dilger, 1); the controller (Dilger, 6) being configured to: receive a signal from the IMU in response to measuring the orientation being indicative of the need to adjust height of the robotic cleaning device over the surface. See Santini, Col. 8, Lines 37 through 41; Col. 2, Lines 49 through 52; and Col. 2, Lines 58 through 59; and Col. 8, Line 56 through Col. 9, Line 10.
Regarding Claim 18, Dilger, as modified, discloses the robotic cleaning device of the robotic cleaning device (Dilger, 1) of claim 16, as previously discussed above.
Dilger, as modified, further discloses wherein the robotic cleaning device (Dilger, 1; Santini, 100) comprises a suction fan assembly (Dilger, vacuum blower, 3; Santini, 156); the controller (Santini, 128) being is further configured to: receive a signal from the fan motor (Santini, 156) indicating measured an operational current of the fan motor (Santini, 156), the signal being indicative of the need to adjust the height of the robotic cleaning device over the surface.  Santini teaches multiple sensors (Santini, 157) that monitor the operation of the suction fan motor (Santini, 156); see Santini Col. 7, Lines 66 through Col. 8, Lines 1-2; and wherein the motor sensors (Santini, 157) are in the form of a current-sensing transformer (see Santini, Col. 8, Line 12.  Santini explicitly teaches using data signals (Santini, 508) corresponding to motor current for surface detection. See Santini, Fig. 5 and Col. 10, Lines 47-50.
Regarding Claim 21, Dilger, as modified, discloses the robotic cleaning device (Dilger, 1) of Claim 16, the robotic cleaning device (Dilger, 1) further comprising: a user interface (see Dilger, Paragraph 0013 indicating that height adjustment can be manually activated . . .) configured to receive a control signal from a user physically operating the interface, the received control signal being indicative of the need to adjust height of the robotic cleaning device over the surface.
Regarding Claims 1, 2, 5, and 10, Dilger meets all of the limitations of Claims 1, 2, 5, and 10, as best understood, as applied to Claims 12, 13, 16, and 21 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Regarding Claims 4, and 6-7, Dilger, as modified, meets all of the limitations of Claims 4, and 6-7 as best understood, as applied to Claims 15, and 17-18 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Claims 14 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al., in view of Santini, in further view of Irie Toshihiro (JP 2010094802 A), hereinafter Irie.
Regarding Claim 14, Dilger, as modified, discloses the robotic cleaning device (Dilger,1) of Claim 13, as previously discussed above, including at least one actuator (Dilger, 5).
Dilger does not disclose the details its actuator (Dilger, 5) wherein the at least one actuator (Dilger, 5) comprises a piston device arranged at each driving wheel (Dilger, 15) configured to individually adjust the position of each driving wheel (Dilger, 15) with respect to the main body (Dilger, 2) of the robotic cleaning device (Dilger, 1).
However, Irie teaches a robot that comprises of at least one actuator (40Abb) comprising of a piston device arranged at each driving wheel (17, 19, 21, 23) configured to individually adjust the position of each driving wheel with respect to the main body (1) of the robotic device to avoid an obstacle (OB1). See Irie, Figs. 7-8 and Claim 8.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger, as modified, wherein the at least one actuator (Dilger, 5) comprises a piston device arranged at each driving wheel (Dilger, 15) configured to individually adjust the position of each driving wheel (Dilger, 15) with respect to the main body (Dilger, 2) of the robotic cleaning device (Dilger, 1), as taught by Irie, as a matter of design choice of a known means for adjusting the height of a robotic body in relation to a floor surface, requiring only routine experimentation, without any new or unexpected results.
Regarding Claim 3, Dilger, as modified, meets all of the limitations of Claim 3, as best understood, as applied to Claim 14 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Claims 19 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. in view Santini, in further view of Yoo (US 7,930,797 B2).
Regarding Claim 19, Dilger, as modified, discloses the robotic cleaning device (Dilger, 1) of claim 16.
Dilger, as modified, does not disclose the surface detection device comprising: a brush roll (Dilger, 4) configured to remove debris from the surface across which the robotic cleaning device (Dilger, 1; Santini, 100) moves; and a brush roll motor (Santini, 113) configured to rotate the brush roll (Dilger, 4;  Santini, 110/112); the controller (Dilger, 6; Santini, 128) being configured to: receive a signal from the brush roll motor (Santini, 113) indicating a measured operational current of the brush roll motor (Santini, 113), the signal being indicative of the need to adjust height of the robotic cleaning device (Dilger, 1; Santini, 100) over the surface.
However, Yoo teaches a cleaning device comprising of a surface detection device (Yoo, 21) comprising: a brush roll (Yoo, 17) configured to remove debris from the surface (Yoo, 51) across which the cleaning device (Yoo, 1) moves; and a brush roll motor (Yoo, 19) configured to rotate the brush roll (Yoo, 17); the controller (Yoo, 40) being configured to: receive a signal from the brush roll motor (Yoo, 119) indicating a measured operational current of the brush roll motor (Yoo, 119), the signal being indicative of the need to adjust height of the robotic cleaning device (Yoo, 1) over the surface (Yoo, 51). See Yoo, Col. 2, Lines 27-31 and Figs. 1-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger, as modified, wherein the robotic cleaning device of Dilger further comprises of a surface detection device comprising: a brush roll configured to remove debris from the surface across which the robotic cleaning device moves; and a brush roll motor configured to rotate the brush roll; the controller being configured to: receive a signal from the brush roll motor indicating a measured operational current of the brush roll motor, the signal being indicative of the need to adjust height of the robotic cleaning device over the surface, as taught by Yoo, as a known alternative or redundant supplemental means for providing a contactless sensor for detecting the type of surface encountered and the need to adjust the height of the cleaning device so as not to damage the flooring or the components of the device.
Regarding Claim 8, Dilger, as modified, meets all of the limitations of Claim 8, as best understood, as applied to Claim 19 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Claims 20 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. in view Santini, in further view of Romanov (US 2011/0202175 A1).
Regarding Claim 20, Dilger discloses the robotic cleaning device (Dilger, 1) of claim 16, as previously discussed above, including at least one driving wheel (Dilger, 15) configured to cause the robotic cleaning device (Dilger, 1) to move across the surface; and at least one wheel motor (Dilger, 14) configured to rotate the at least one driving wheel (Dilger, 15).
Dilger does not disclose the surface detection device comprising: the controller (Dilger, 6; Santini, 128) being configured to: receive a signal from the at least one wheel motor (Dilger, 14) indicating a measured operational current of the at least one wheel motor (Dilger, 14), the signal being indicative of the need to adjust height of the robotic cleaning device (Dilger, 1; Santini, 100) over the surface.
However, Romanov teaches a surface detection device comprising at least one wheel motor (65a, 65b) indicating a measured operational current (see Romanov, Paragraph 0135) of the at least one wheel motor (65a, 65b). See Romanov, Fig. 6.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger wherein the robotic cleaning device of Dilger further comprises of a surface detection device comprising: a drive motor sensor to detect the surface being encountered, as taught by Romanov, as a known alternative means for detecting the surface being encountered by measuring the amount of frictional resistance between the drive wheels and the surface for the purpose of providing cost efficiencies and ease of manufacturing when selecting a sensor such that the robot cleaning device (Dilger, 1) can make intelligent operating decisions as to when to adjust the height of the robotic body (Dilger, 2) in relation to a floor surface, requiring only routine experimentation, without any new or unexpected results.
Regarding Claim 9, Dilger, as modified, meets all of the limitations of Claim 9, as best understood, as applied to Claim 20 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Claims 22 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dilger et al. in view Santini, in further view of Takimoto (US 4,854,000).
Regarding Claim 22, Dilger, as modified, discloses the robotic cleaning device (Dilger, 1) of claim 16, as previously discussed above wherein the height adjustment of the robotic cleaning device (Dilger, 1) is controlled either manually or automatically. Santini further discloses utilizing a wireless communication module to control function. See Santini, Col. 7, Lines 60-64.
Dilger, as modified, may not explicitly disclose a user interface configured to receive a wireless control signal, the received wireless control signal being indicative of the need to adjust height of the robotic cleaning device (Dilger, 1; Santini, 100) over the surface.
However, Takimoto teaches the use of a wireless control system to remotely control a robot cleaner. See Takimoto, Col. 2, Lines 40-44.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the robotic cleaning device of Dilger wherein the robotic cleaning device of Dilger further comprises a user interface configured to receive a wireless control signal, as taught by Takimoto, for the purpose of allowing a user to manually operate the height adjustment feature of Dilger at a distance or from one’s seat.
Regarding Claim 11, Dilger, as modified, meets all of the limitations of Claim 11, as best understood, as applied to Claim 22 above. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 10, 12-13, and 16 under 35 U.S.C. 102(a)(1) as well as previous rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the portion of the Dilger prior art reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Dilger does not include the presently amended additional limitation of Claim 12 requiring that the “adjusting the height of the robot cleaning device prior to the robot cleaning device contacting the object.” See Applicants Arguments, Dated August 16, 2022 (Page 8 of 10).  The Examiner respectfully disagrees and points the Applicant to Dilger, Paragraphs 0004 and 0007) wherein Dilger explicitly teaches the interchangeability and use of both contact and non-contact sensors. Therefore, it would have been obvious to modify the embodiment disclosed by Dilger (Paragraphs 0013 and 0018-0019) to further comprise of a non-contact sensor that includes adjusting the height of the robot cleaning device prior to the robot cleaning device contacting the object. See 35 U.S.C. 103 rejection of Claim 12 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723